Exhibit23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Arena Pharmaceuticals, Inc.: We consent to the incorporation by reference in the registration statements (Nos.333‑45332, 333-45330, 333-62894, 333-86350, 333-135398, 333-160329, 333-182238, 333-189213, 333-204999, 333-212012, and 333-214529) on Form S-8 and (Nos. 333-112542, 333-136023, 333-160983, 333-167498, and 333-212011) on Form S-3 of Arena Pharmaceuticals, Inc. of our reports dated March15, 2017, with respect to the consolidated balance sheets of Arena Pharmaceuticals, Inc. and subsidiaries as of December31, 2016 and 2015, and the related consolidated statements of operations and comprehensive loss, equity, and cash flows for each of the years in the three-year period ended December31, 2016, and the effectiveness of internal control over financial reporting as of December31, 2016, which reports appear in the December31, 2016 annual report on Form 10‑K of Arena Pharmaceuticals, Inc. /s/ KPMG LLP San Diego, California
